Hoar, J,
It will not be necessary to consider at length all the questions which have been or might be raised in this case, because a few considerations seem to be decisive of it. The action is tort for an assault and battery, and for breaking and entering the plaintiffs’ close, to wit, the hall in the basement of the Universalist church in Tyngsborough; and the case turns *144upon the right of possession of that hall at the time of the alleged tort.
The land was conveyed by its former owner, by a deed dated August 19, 1841, to “ the society called the Proprietors of the Fúst Universalist Meeting-house in Tyngsborough.” Whether this society had become an incorporated religious society under the statute at the time of the grant is immaterial, because it clearly appears from the records which come up with the bill of exceptions that it was then at least an organized religious society, acting in a parochial capacity; and, if unincorporated, it had the power to receive the grant, and to manage and use the estate granted, being made by the statute a corporation to that extent and for that purpose. Rev. Sts. c. 20, § 25. Gen. Sts. c. 30, § 24. St. 1811, c. 6. Oakes v. Hill, 10 Pick. 344. The deed of Butterfield, therefore, vested the title to the land in the society, and no tenancy in common was created among the individual members.
In the next place, we think the vote of the society, directing their committee, of whom the. defendant was one, to “ have charge of the church and basement, and see that the whole be kept in repair,” was a sufficient authority to the defendant, acting on behalf of the committee, to take possession of the meeting-house, and do whatever in his judgment was necessary for its security; and that it afforded a complete justification for his locking up the basement, and removing in a proper manner any person who undertook to obstruct him in the exercise of his duty, unless the society had previously created some estate in the premises which gave a right superior to that of the defendant.
The instructions given to the jury not having been in conformity with these views of the law, the verdict must be set aside. But if a new trial should be had, it may be important to consider the claim of the plaintiffs to an estate in the premises as tenants at will. The Murray Circle, under which the claim is asserted, is an association of the ladies of the religious society, formed for charitable and religious purposes, and by its constitution made auxiliary to the society. There was evidence *145that it purchased and owned two shares in the society, and contributed largely to the expense of fitting up the hall in the basement of the church, under an agreement that it should have the use of the hall for its meetings, and for fairs and parties. But it was shown that the hall was also used by the society for other purposes, and was let from time to time to other persons, yielding an income to the society’s funds. The Circle was not a corporate body, capable in its collective capacity of taking any estate in land. And though a grant to the Circle might under some circumstances be construed as a grant to the individual members of which it was composed, yet there seems to us nothing in the evidence reported which would authorize a jury to infer that such a grant was made. No vote of the religious society is found, to give any distinct statement of the intention of the parties. The Circle was a changeable and fluctuating body. The use it was to make of the hall was not general and exclusive, but limited to its own special objects. The understanding and agreement do not appear to have gone farther than the license and consent usually given to a Sunday school, or choir, or church, connected with a parish or religious society, to occupy some room in the meeting-house for the objects of its particular department. In such a case, the purpose to create a tenancy at will, or tenancy in common, would be extraordinary and improbable. The relation of the parties and all the circumstances indicate rather a license, revocable at the pleasure of the society who retain the general control of the building.

Exceptions sustained.